Citation Nr: 1301103	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  07-32 540	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active military service between March 1971 and March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In an October 2011 Board decision, it reopened claims of entitlement to service connection for right and left knee disabilities and remanded them for additional development and adjudicative action.  The Board also remanded a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

In a November 2012 rating decision, the RO awarded service connection for a psychiatric disorder, diagnosed as major depressive disorder.  Thus, that issue is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

The case has been returned to the Board for further appellate review. 


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2012, VA received a document entitled, "Appeals Satisfaction Notice," wherein the Veteran stated he was satisfied with his appeal and wished to withdraw any remaining issues.  This document was signed by both the Veteran and his representative.  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


